Order, Family Court, New York County (Clark V. Richardson, J.), entered on or about June 7, 2011, which, to the extent appealed from, after a hearing, found that respondent father neglected his children by committing acts of domestic violence in their presence, unanimously reversed, on the law and the facts, without costs, the finding of neglect vacated, and the petition dismissed as against respondent.
Petitioner failed to demonstrate by a preponderance of the evidence that respondent neglected his children by committing an act of domestic violence in their presence (see Family Ct Act § 1046 [b] [i]). The record is not clear that the children were in the room when the alleged domestic violence occurred. Concur— Tom, J.P, Moskowitz, Richter, Manzanet-Daniels and Clark, JJ.